Filed 06/16/20                                               Case 20-22147                                                                Doc 32

                 1       Sean Ferry (SBN 310347)
                         sferry@rasflaw.com
                 2       ROBERTSON, ANSCHUTZ & SCHNEID
                         7676 Hazard Center Drive, Suite 500
                 3
                         San Diego, CA 92108
                 4       Telephone: (561) 241-6901 Ext. 2036

                 5       Attorneys for Creditor
                         U.S. Bank Trust National Association, As Trustee
                 6       Of CVF III Mortgage Loan Trust II

                 7

                 8                                 UNITED STATES BANKRUPTCY COURT

                 9                 EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION

             10                                                                       Case No. 2:20-bk-22147
                          In re
             11                                                                       DC No. RAS-1
                          Zarah Victoria Teresa Garcia,
             12           dba Ridin' Dirty                                            Chapter 13
                          aka Zarah Lopez
             13           aka Zarah Velasquez                                         OBJECTION TO CONFIRMATION OF
                          aka Zarah Sacramento                                        DEBTOR’S CHAPTER 13 PLAN OF
             14           aka Zarah Lopez                                             REORGANIZATION
                          aka Zarah McKean
             15                                                                       SUBJECT PROPERTY:
                                           Debtor.                                    3420 Harvey Avenue,
             16                                                                       Stockton, CA 95206

             17                                                                       CONFIRMATION HEARING:
                                                                                      DATE:    July 7, 2020
             18                                                                       TIME:    10:00 AM
                                                                                      PLACE:   U.S. Bankruptcy Court 501
             19                                                                                “I” Street
                                                                                      CTRM:    34, 6th Floor
             20                                                                       JUDGE:   HON. Christopher D. Jaime

             21                   U.S. Bank Trust National Association, As Trustee Of CVF III Mortgage Loan Trust II

             22      (collectively the “Creditor”), secured creditor of the above-entitled debtor, Zarah Victoria Teresa

             23      Garcia (“Debtor”), hereby objects to confirmation of the Chapter 13 Plan filed by the Debtor in

             24      the above-referenced matter. The basis of the objection is stated below: 1

             25

             26      1
                       This objection shall not constitute a waiver of the within party’s right to receive service pursuant to Fed. R. Civ. P.
                     4, made applicable to this proceeding by Fed. R. Bankr. P. 7004, notwithstanding Robertson, Anschutz, & Schneid’s
             27      participation in this proceeding. Moreover, the within party does not authorize Robertson, Anschutz, & Schneid, either
                     expressly or impliedly through Robertson, Anschutz, & Schneid’s participation in this proceeding, to act as its agent
             28      for purposes of service under Fed. R. Bankr. P. 7004.


                                                                                -1-  CASE NO. 2:20-BK-22147
                            OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN OF REORGNAIZATION
Filed 06/16/20                                               Case 20-22147                                                           Doc 32

                 1                                      I.       STATEMENT OF FACTS2

                 2           On or about December 22, 2015, Debtor executed a promissory note in the original

                 3   principal sum of $189,926.00 (the “Note”) which was made payable to Stearns Lending, LLC

                 4   (“Lender”). The Note was and remains secured by a recorded deed of trust (the “Deed of Trust”)

                 5   encumbering the real property located at 3420 Harvey Avenue, Stockton, CA 95206 (the “Subject

                 6   Property”). Subsequently, Lender’s beneficial interest under the Deed of Trust was transferred to

                 7   Creditor.

                 8           On April 21, 2020, Debtor filed the instant Chapter 13 bankruptcy petition in the United

                 9   States Bankruptcy Court for the Eastern District of California – Sacramento Division, and was

             10      assigned case number 2:20-bk-22147.

             11              On May 4, 2020, Debtor filed a Chapter 13 Plan (“Plan”) which provides for Creditor’s

             12      claim in Section 3.07. The Plan fails to provide for Debtor’s total pre-petition arrears.

             13                                                  II.      ARGUMENT

             14      A.      DEBTOR’S CHAPTER 13 PLAN CANNOT BE CONFIRMED BECAUSE IT DOES
                             NOT PROMPTLY CURE CREDITOR’S PRE-PETITION ARREARS AS
             15              REQUIRED BY 11 U.S.C. §1322(b)(5)
             16              Section 1325(a)(1) requires that “the plan complies with the provisions of this chapter and

             17      with the other applicable provisions of this title.” 11 U.S.C. § 1325(a)(1). Section 1322(b)(5)

             18      requires that all chapter 13 plans must provide for the “curing of any default within a reasonable

             19      time and maintenance of payments while the case is pending on any unsecured claim or secured

             20      claim on which the last payment is due after the date on which the final payment under the plan is

             21      due.” Further, section 1322(b)(2) prohibits debtors from modifying the rights of secured creditor

             22      whose security interest is secured solely by the debtor’s principal residence.

             23              In the present case, the major deficiency with Debtor’s Plan is that it incorrectly asserts the

             24      outstanding arrearage balance of Creditor’s pre-petition claim. Specifically, Debtor’s Plan states

             25      that Debtor’s pre-petition arrears are $21,000.00; however, Debtor’s arrears are actually

             26

             27      2
                      Pursuant to Rules 201(b) and 201(d) of the Federal Rules of Evidence, which are made applicable to this proceeding
                     by Rule 9017 of Federal Rules of Bankruptcy Procedure, Creditor requests that the Court take judicial notice of the
             28      sworn bankruptcy schedules and other relevant documents filed in the instant case.


                                                                         -2-      CASE NO. 2:20-BK-22147
                         OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN OF REORGNAIZATION
Filed 06/16/20                                        Case 20-22147                                                 Doc 32

                 1   $25,173.87 in accordance with Creditor’s timely-filed Proof of Claim, Claim No. 2-1.

                 2   Accordingly, Debtor’s Plan fails to meet the requirements of section 1325(a)(1) because it does

                 3   not provide to promptly cure the entire outstanding balance of Creditor’s arrearage claim as

                 4   required by section 1322(b)(5). Based upon the foregoing, the Court should deny confirmation of

                 5   the Debtor’s Plan. In the alternative, the Court should confirm the Plan with a provision stating

                 6   the Debtor must cure Creditor’s entire pre-petition arrears in the amount of $25,173.87, in equal

                 7   monthly payments over a period of time not to exceed (60) months.

                 8

                 9          WHEREFORE, Creditor respectfully requests:

             10                    1.       That the Court deny confirmation of the Debtor’s Plan;

             11                    2.       For such other and further relief as this court deems just and proper

             12

             13                                                    Respectfully submitted,

             14
                                                                   ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
             15

             16      Dated: June 16, 2020                          /s/ Sean Ferry (SBN 310347)
                                                                   SEAN FERRY
             17                                                    Attorneys for U.S. Bank Trust National
                                                                   Association, As Trustee Of CVF III Mortgage Loan
             18                                                    Trust II

             19

             20

             21

             22

             23

             24

             25

             26

             27
             28

                                                                     -3-          CASE NO. 2:20-BK-22147
                         OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN OF REORGNAIZATION
